Opinion by
Mollison, J.
At the trial, a Government chemist testified that he had made an analysis of the merchandise and found same to be composed of a synthetic phenolic resin with a small amount of white pigment for coloring matter; that it was not a laminated product; and that the synthetic resin did not act as a binding agent. The chemist’s report was received in evidence as exhibit 1 and the records in Abstracts 49907, 50728, and 50912 were incorporated as part of the record herein. Upon the authority of those cases and the facts contained in the record the claim at 20 percent uhder paragraph 1558 for nonenumerated manufactured articles was sustained only as to the merchandise described on the invoice as “playing bones.”